Emery, J.
The tenant was a witness and told substantially the following story: While she was a widow, Mr. Bennett proposed marriage to her, and offered to give her in consideration for such marriage, a deed of the demanded land. After some reflection, she accepted the offer and promised marriage to Mr. Bennett, as proposed by him. Thereupon, Mr. Bennett delivered to her the deed under which she now claims. Soon afterward she married him in pursuance of the agreement and to fulfill it on her part. She was not aware that Mr. Bennett was in debt at the time of the deed, or of the marriage. She was not aware that the deed would hinder or delay any creditor of Mr. Bennett.
It is clear that upon such a state of facts, no creditor of the husband can take the land by a subsequent attachment and levy. Marriage is a valuable consideration for a deed, and if the marriage afterward take place, the deed is valid so far as consideration is concerned. Any fraud intended by the grantor upon his creditors would not avoid the deed, if the grantee was innocent. Wait on Fr. Con. 199, 212; Verplank v. Sterry, 12 Johns. 536; Prewit v. Wilson, 103 U. S. 22; Smith v. Allen, 5 Allen, 454; Vance v. Vance, 21 Maine, 370; Wentworth v. Wentworth, 69 Maine, 253.
*305Mrs. Bennett’s story is contradicted by her husband. They had separated and there was much feeling. The truth of either story was for the jury to ascertain and declare. It has declared the wife’s story to be the true one. We think we should leave the case upon the jury’s finding of the truth.

Motion overruled. Judgment on the verdict.

Peters, C. J., Wanton, Virgin, Libbey and Haskell, JJ., concurred.